Citation Nr: 0715805	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  03-18 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder of the 
feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
January 1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for a skin disorder of the feet.  The case was 
previously before the Board and was remanded in April 2005.


FINDING OF FACT

The veteran's tinea pedis and onychomycosis of the feet have 
been medically attributed to his service-connected diabetes 
mellitus.


CONCLUSION OF LAW

Tinea pedis and onychomycosis of the veteran's feet are 
proximately due to his service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In June 2000, the veteran filed a claim for service 
connection and compensation for a number of conditions, 
including "skin disorder (feet)."  He indicated that the 
skin disorder or the feet had begun in approximately 1970.  
He stated that he had developed "jungle rot" while he was 
in Vietnam.  He related that the condition continued, and 
that he also suffered severe itching all over the body.

The veteran's service medical records include notes of 
outpatient treatment in April 1971 for a rash, with small 
macular papules, on the feet and lower back.  In June 1971, 
he was treated for a rash surrounding the ankles and face.  
On the report of the veteran's January 1978 separation 
examination, the examiner noted that the veteran's skin had 
small dark perifollicular specks located over the back.

The claims file contains records of private and VA medical 
treatment and examinations from the late 1990s forward.  In 
1997 and 1998, the veteran saw a private podiatrist for pain 
in the right heel.  On the initial consultation in December 
1997, some maceration in the web space between the toes was 
noted.  Private medical records show that the veteran was 
diagnosed with diabetes mellitus in 1999.  He has continued 
to have treatment for that disease.  The RO established 
service connection for the veteran's diabetes, effective from 
June 2000.

In August 2000, the veteran sought VA outpatient treatment 
for skin disorders.  He indicated that he had incurred jungle 
rot in Vietnam, and that it had continued since then.  The 
treating dermatologist noted rather severe tinea pedis, 
discoloration and thickening of the toenails, diagnosed as 
onychomycosis, and severe pigmentation and scaling in the 
inguinal areas, diagnosed as tinea cruris.  In November 2005, 
a private podiatrist reported having treated the veteran 
since 2002 for conditions including onychomycosis and tinea 
pedis.  The veteran had another VA dermatology consultation 
in February 2003.  The dermatologist found tinea pedis and 
onychomycosis.  In a VA dermatology checkup in October 2004, 
the dermatologist noted the past treatment for tinea pedis 
and onychomycosis.  Those conditions were not active at the 
time of the October 2004 checkup.  The file contains notes 
from a private dermatologist that the veteran saw in May and 
July 2005.  The veteran reported a rash on his feet and on 
his back, and toenail problems with a 25 year history.  In a 
September 2005 VA checkup, the VA dermatologist noted that 
the veteran was on medication for onychomycosis.  

In January 2005, the veteran had a Board videoconference 
hearing.  The veteran stated that he had problems with the 
skin on his feet during service in Vietnam, and that he was 
seen by medics.  He reported having had fungus on his 
toenails since his service in Vietnam.  He stated that he had 
continued to have problems with the skin on his feet and with 
his toenails.

On a VA dermatological examination in May 2005, the veteran 
indicated that he was using topical medications to treat 
tinea cruris, tinea pedis and onychomycosis.  He reported 
itching of the feet, inguinal areas, and back.  The examining 
dermatologist noted pigmentation in the inguinal areas, and 
thickening and discoloration of the right big toenail and 
left small toe.  No active tinea pedis was seen.  The 
dermatologist expressed the opinion that the veteran's fungus 
infections were "related to his diabetes and consequently to 
military service."

On a VA dermatological examination in November 2006, the 
examiner noted a history of episodic tinea pedis.  The 
examiner did not find active tinea pedis, and found minimal 
active onychomycosis.  The examiner stated that he would 
expect to find more severe skin damage due to tinea pedis and 
onychomycosis than he presently found if those conditions had 
begun 35 years earlier and continued through the present.

The dermatologist who examined the veteran in 2005 attributed 
his fungus infections to his service-connected diabetes.  The 
dermatologist who examined the veteran in 2006 found it 
unlikely that the veteran's tinea pedis and onychomycosis has 
been continuous since service.  That dermatologist, however, 
did not address the question of a connection between the 
current disorders and diabetes.  

The RO has apparently discounted the May 2005 opinion as 
inadequate because there was no detailed rationale; the RO 
found the November 2006 opinion persuasive, but that opinion 
appears to be inadequate in that the examine did not address 
any link between the skin disorders of the feet and the 
service-connected diabetes.  

The Board acknowledges the veteran's contention that he began 
having problems with skin rashes on his feet during his 
Vietnam service.  However, neither of the medical opinions 
support a finding that his current skin disorders of the feet 
are related to his service which ended in 1978.  

After reviewing the two medical opinions together, the Board 
believes that they are not necessarily inconsistent with each 
other.  The May 2005 opinion that the skin disorders are due 
to the diabetes, apparently first diagnosed in the late 
1990's, is supported by the November 2006 opinion to the 
extent that the 2006 opinion is to the effect that the skin 
rashes of the feet do not appear to long-standing disorders.  
In other words, the 2006 opinion that there does not appear 
to be the degree of damage one would expect after 30 some 
years is consistent with the 2005 opinion that the skin 
disorders are due to the diabetes which was first diagnosed 
in the late 1990's.  Under the circumstance, and resolving 
all reasonable doubt in the veteran's favor, the Board finds 
that secondary service connection is warranted for tinea 
pedis and onychomycosis of the feet.  Having found that 
service connection is warranted on this basis, there is no 
need to address the direct service connection theory advanced 
by the veteran since the full benefit being sought (service 
connection) is being granted, although on a different basis 
than that argued by the veteran. 



Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case, since there is no 
detriment to the veteran as a result of any VCAA deficiency, 
in view of the fact that the full benefit sought by the 
veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).


ORDER

Entitlement to service connection for tinea pedis and 
onychomycosis of the feet is warranted.  To this extent, the 
appeal is granted. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


